DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoller et al. (WO 2017/049186 A1).
Stoller et al. ‘186 discloses a system (100) for determining field surface conditions, the system comprising:
regarding claim 1, 
a frame member (12);
a ground engaging tool (20) coupled to the frame member (12), the ground engaging tool being configured to engage soil within a field as an agricultural implement is moved across the field;
a vision sensor (110-1, 110-2) having a field of view directed towards a portion of a surface of the field (Fig. 2), the vision sensor being configured to capture vision-based data indicative of a field surface condition of the field (para. 0014);
a secondary sensor (110-3, 110-5, 110-6, 110-7) coupled to the ground engaging tool (Figs. 4-7), the secondary sensor being configured to capture secondary data indicative of the field surface condition (paras. 0016-0018); and
a controller (112) communicatively coupled to the vision sensor (110-1, 110-2) and the secondary sensor (110-3, 110-5, 110-6, 110-7), the controller being configured to determine an initial surface condition associated with the field surface condition as a function of the vision-based data (“before it is tilled” per para. 0014) and to adjust the initial surface condition based at least in part on the secondary data received from the secondary sensor (“The display monitor 112 is may also be electrically coupled to the height adjustment actuators 30, the tool depth adjustment actuators 40, the angular adjustment actuators 50 and the downforce actuators 60, for automatic actuation.” per para. 0014);
regarding claim 2,
wherein the controller (112) is configured to adjust the initial surface condition by determining a correction factor based on the secondary data received from the secondary sensor (110-3, 110-5, 110-6, 110-7) and by applying the correction factor to the initial surface condition to determine a corrected surface condition (para. 0024);
regarding claim 3,
	  wherein the correction factor is determined based at least in part on a differential between the initial surface condition determined as a function of the vision-based data and a second surface condition associated with the field surface condition determined as a function of the secondary data received from the secondary sensor (inherent functionality);
regarding claim 4,
wherein the controller (112) is further configured to adjust an operation of one or more components of the agricultural implement based at least in part on the corrected surface condition (para. 0014);
regarding claim 5,
wherein the field surface condition is a soil surface roughness of the field and wherein the secondary sensor (110-5) is provided in 2055595/CNHW-326operative association with the ground-engaging tool (132, 133) such that the secondary sensor (110-5) detects a parameter indicative of movement of the ground-engaging tool as the ground-engaging tool rides along a surface of the field (Figs. 5A, 5B);
regarding claim 6,
wherein the ground engaging tool comprises at least one of a tine or a basket assembly of the agricultural implement (para. 0013);
regarding claim 7,
wherein the controller (112) is configured to determine a first soil roughness for the field as a function of the vision-based data received from the vision sensor (110-1, 110-2) and a second soil roughness for the field as a function of the secondary data received from the secondary sensor (110-3, 110-5, 110-6, 110-7), the controller being further configured to determine a correction factor based on the first and second soil roughnesses (“before and after comparison” per para. 0014) and utilize the correction factor to adjust subsequent soil surface roughnesses determined based on the vision-based data received from the vision sensor (“The display monitor 112 is may also be electrically coupled to the height adjustment actuators 30, the tool depth adjustment actuators 40, the angular adjustment actuators 50 and the downforce actuators 60, for automatic actuation.” per para. 0014);
regarding claim 8,
wherein the secondary sensor (110-3, 110-5, 110-6, 110-7) comprises at least one of an accelerometer, a load sensor, or a rotational sensor (paras. 0016, 0024);
regarding claim 9,
wherein the vision sensor (110-1, 110-2) comprises at least one of a camera or a LIDAR device (para. 0014); and
regarding claim 10,
wherein the field of view of the vision sensor (110-2) is directed towards an aft portion of the field relative to the agricultural implement in a direction of travel of the agricultural implement (Fig. 2).

	Regarding claims 11-19, the method steps and structural limitations recited therein are inherent to use of the system disclosed by Stoller et al. ‘186 and as applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
24 August 2022